UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 03-4628
CARLOS BENITEZ,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of Virginia, at Big Stone Gap.
                  James P. Jones, District Judge.
                          (CR-02-10105)

                      Submitted: February 9, 2004

                        Decided: April 6, 2004

  Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

J. Thadieu Harris, III, Wise, Virginia, for Appellant. John L. Brown-
lee, United States Attorney, R. Lucas Hobbs, Assistant United States
Attorney, Abingdon, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. BENITEZ
                              OPINION

PER CURIAM:

   Following a jury trial, Carlos Benitez was convicted of being an
inmate in possession of a prohibited object (marijuana), in violation
of 18 U.S.C. § 1791(a)(2) (2000). The district court sentenced Benitez
to fifty-one months of imprisonment, to be followed by a three-year
term of supervised release.

   Benitez’s counsel filed a brief pursuant to Anders v. California,
386 U.S. 738 (1967), stating that there were no meritorious grounds
for appeal but raising the issue of whether the district court erred in
denying Benitez’s motion for a judgment of acquittal. Benitez raised
the same issue in his pro se supplemental brief and also claimed that
the district court erred in admitting expert testimony. In addition,
Benitez claimed that his attorney was ineffective for: (1) failing to
challenge the indictment based on collateral estoppel and grand jury
misconduct; (2) failing to seek a pre-trial Daubert hearing;* (3) fail-
ing to object to evidence relating to the weight of the marijuana; (4)
failing to conduct pre-trial investigation to determine the need for an
expert witness; and (5) failing to raise a Daubert issue in the Anders
brief. Benitez also requested appointment of new counsel because his
appellate counsel is the same attorney who represented him at trial.

   We review de novo a district court’s decision to deny a motion for
judgment of acquittal. United States v. Gallimore, 247 F.3d 134, 136
(4th Cir. 2001). When, as here, the motion challenges the sufficiency
of the evidence at trial, the relevant question is whether, taking the
view most favorable to the Government, there is substantial evidence
to support the jury verdict. See Glasser v. United States, 315 U.S. 60,
80 (1942). "[S]ubstantial evidence is evidence that a reasonable finder
of fact could accept as adequate and sufficient to support a conclusion
of a defendant’s guilt beyond a reasonable doubt." United States v.
Burgos, 94 F.3d 849, 862 (4th Cir. 1996).

    To prove a violation of 18 U.S.C. § 1791(a)(2), the Government

    *Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579 (1993).
                       UNITED STATES v. BENITEZ                         3
had to establish that Benitez: (1) was an inmate of a prison; and (2)
possessed a prohibited object. Under 18 U.S.C. § 1791(d)(1)(B), a
prohibited object includes marijuana. We have reviewed the record
and conclude that the evidence was sufficient for a jury to conclude
that Benitez was an inmate in possession of marijuana, a prohibited
object. We also conclude that the district court did not err in admitting
expert testimony, see Daubert v. Merrell Dow Pharms., Inc., 509 U.S.
579, 592 (1993), and Benitez’s claims of ineffective assistance of
counsel should be brought, if at all, in a proceeding under 28 U.S.C.
§ 2255 (2000), because the record in this appeal does not conclusively
establish ineffective assistance of counsel. See United States v. King,
119 F.3d 290, 295 (4th Cir. 1997).

   In accordance with the requirements of Anders, we have reviewed
the entire record in this case and have found no meritorious issues for
appeal. Accordingly, we deny Benitez’s request for appointment of
new counsel and affirm Benitez’s conviction and sentence. This court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                             AFFIRMED